Order entered August 2, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-18-00578-CV

                  LAST FRONTIER REALTY CORPORATION, Appellant

                                                  V.

                     BUDTIME FOREST GROVE HOMES, LLC, Appellee

                       On Appeal from the 162nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-16-13968

                                             ORDER
       Before the Court is appellant’s August 1, 2018 motion for an extension of time to file a

brief. Although the docketing statement filed by the prior counsel for appellant indicated that the

reporter’s record had not been requested, appellant states in his motion that it does need the

reporter’s record.   Accordingly, on the Court’s own motion, we ORDER Sheretta Martin,

Official Court Reporter for the 162nd Judicial District Court, to file, WITHIN THIRTY DAYS

of the date of this order, either (1) the reporter’s or (2) written verification that appellant has not

requested preparation of the reporter’s record or paid or made arrangements to pay for the

reporter’s record. We caution appellant that if the Court receives written verification of no

request or no payment, the Court will order the appeal be submitted without the reporter’s

record. See TEX. R. APP. P. 37.3(c).
       We DENY appellant’s motion as premature. Appellant’s brief will be due thirty days

after the reporter’s record is filed. See TEX. R. APP. P. 38.6(a)(2).

                                                       /s/     ADA BROWN
                                                               JUSTICE